Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 11/3/2022. Claims 1-14 have been examined in this application. The Information Disclosure Statements (IDSs) filed on behalf of this case on 7/21/2021 and 11/3/2022, have been considered by the examiner. 
Applicant’s election of claims 1-14 without traverse in the response filed 11/3/2022 is acknowledged. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-14 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11100536 (parent application from which the present application is a continuation).  Although the claims are not identical they are not patentably distinct from each other for the following reasons:
	The only limitations found in the independent claims 1 and 8 of the present application not found in claims 1-22 of U.S. Patent No. 11100536, is that of engagement history for the user including type of application, average session time, frequency, and history for using the application. 
	However, Hameen-Anttila (United States Patent Application Publication Number: US 2009/0006180) which is the ad of collecting interaction data of user applications running on a user device to provide targeted ads (see abstract, paragraph 0032, and 0048) teaches these limitations or more specifically and application (app) engagement history for the user including type of application,  (see paragraphs 0073-0074, Examiner’s note: service identifier which indicate the type of service or application with delivered or rendered the particular ad). 
	average session time, (see paragraph 0047 “The applications 204, 206, 208 may continuously determine user interaction with advertising materials between polling intervals. User interaction may be accurately estimated for some actions such as when user input is applied, although in other cases, the user interaction may be estimated. For example, a foreground application that has user focus may be presumed to be active for a certain amount of time. However, after some point in time it is more likely that the user has stopped interacting (e.g., user was interrupted and left device on)” , Examiner notes this is an “average session time” since the system presumes for a user to be active for a certain period of time for example 2 mins but after 2 mins it more likely (e.g. not average or is uncommon or not typical) for the user to not be interacting with the ad or app and instead have left the device for example).  
	 frequency, (see paragraphs 0046 and 0048, specifically in paragraph 0046 “the polling may be device, application, or server-initiated” and paragraph 0048 “Generally, the time and frequency of the polling intervals may be tuned based on which of the applications 204, 206, 208 are frequently used. The totality of the polling intervals, when viewed across all applications 204, 206, 208 and when correlated to a particular ad campaign, can provide an accurate representation of the effectiveness of a campaign”).
	and history for using the application; (see paragraphs 0061, 0063-0065, and 0075, and 0088, Examiner’s note: teaches collecting information like locations or levels in a game (see paragraph 0061), device features or locations (see paragraphs 0063-0065 and 0075) for ads.  Further for example the user never opened the application is collected). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent with the aforementioned teachings from Hameen-Anttila with the motivation of providing a way to collect additional known engagement data for providing ads (see Hameen-Anttila paragraphs 0046-0048, 0061, 0063-0065, 0075, and 0088), when collecting various types of information related to ads and application use to provide ads is known (see claims 2-7 of US Patent). 
	Further in the efforts of compact prosecution, additional limitations not found in the US patent found in the current pending claims beyond the independent claims are as follows: 
	Claim 2 and 9. US Patent does not teach these limitations.  However, Hameen- Anttila again teaches the recited limitation of  wherein the data further includes ad format engagement history for the user, wherein the app engagement history further comprises user in-app purchase engagement history, tutorial completion of an installed app, positive achievements in app, negative achievements in app, level of achievement in app (see paragraph 0075, Examiner’s note: in paragraph 0061 “in-application and in-games usage detection, where each client application will be detected with one or more levels so, that different kind of dynamic levels for different purposes can be detected and automatically used when in-application campaigns are launched. These dynamic levels may be based on composition of user groups (e.g., demographics as described above), particular uses of an application (e.g., particular levels/locations) of an online virtual reality game, or other factors as discussed in greater detail herein”, Examiner’s note: only one is required by the claims as detailed in the 112 second/b rejection)
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hameen-Anttila with the aforementioned teachings from Hameen-Anttila with the motivation of providing a way to collect additional known engagement data for providing ads (see Hameen-Anttila paragraph 0061), when providing collecting various types of information related to ads and application use to provide ads is known (see claims 2-7 of US Patent).

Claim 5. the US Patent does not teach the limitations. However, Hameen- Anttila teaches using at least one parameter including past ad interaction, app engagement level, in-app purchase history, and emotional state for the different users  (see paragraphs 0050, 0040, 0061, and 0048, Examiner’s note: teaches the ad server provides ads to users (see paragraphs 0040) where ads are selected based on collected data (see paragraphs 0050, 0061, and 0048) and the campaign self optimize to provide the right ads to the right users with the objective to increase response rates).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US patent in view of Hameen-Anttila with the aforementioned teachings from Hameen-Anttila with the motivation of providing a way to collect additional known engagement data for providing ads (see Hameen-Anttila paragraph 0050, 0040, 0061, and 0048), when collecting various types of information related to ads and application use to provide ads is known (see claims 2-7 of US Patent).
	US patent in view of Hameen-Anttila does not expressly teach using user interaction data to provide ads to the user or more specifically as recited in the claims wherein the system to provide different users a completely different ad experience based on user interaction data. 
	However, Roberts (United States Patent Application Publication Number: US 2010/0332329) which is in the art of providing ads to users based on interaction (see abstract and paragraphs 0014-0017) teaches   using user interaction data to provide ads to the user or more specifically as recited in the claims wherein the system to provide different users a completely different ad experience based on user interaction data (see paragraph 0058, 0081, 0084-0086, and 0091, Examiner’s note: selecting ads to present according to user interaction profiles which are collected user events of a user of a mobile device over time). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent in view of Hameen-Anttila with the aforementioned teachings from Roberts with the motivation of specifically targeting users according to their own interactions (see Roberts paragraphs paragraph 0058, 0081, 0084-0086, and 0091), when US Patent clearly teaches targeting users according to their various tracked interactions (see claims 1-7). 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) collecting data, analyzing it, and displaying certain results of the collection and analysis, like providing a targeted ad. The idea of collecting data, analyzing it, and displaying certain results of the collection and analysis, like providing a targeted ad is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors, which is in the enumerated grouping of a certain method of organizing human activity.  Since the claims recite mental processes or a certain method of organizing human activity each of which are the enumerated groupings of abstract ideas, the claims recite an abstract idea. 
	Further, this judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1)  adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims: 	
	- a system for improved ad selection, comprising: a storage medium to store one or more software programs; an adaptive decision unit coupled to the storage medium, the adaptive decision unit including or being coupled to processing logic that is configured to execute instructions of at least one adaptive decision algorithm to: (see claim 1) 
	- from a first party database (see claim 6 and 12) 
	- from a third party database (see claim 7 and 13) 
	- a machine-accessible non-transitory medium containing executable computer program instructions which when executed by a data processing system cause said system to perform a method for improved ad selection, the method comprising: (se claim 8) 
	-with a testing platform (see claim 11)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(h)).  Specifically as recited in the claims mere data gathering in conjunction with the abstract idea or judicial exception (see claims 1-14). It is further noted that this information may be merely received  from another system, i.e. the claimed system is not even actively recited as collecting this information rather could just be receiving this information at some point from another system, which may have been collected at another time (see claims 6-7 and 12-13)
	and (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims generally linking the use of the judicial exception to the advertising in a computer environment like an app environment or field of use (see claims 1-14)
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of inventive concept (“significantly more”) in that the claims merely recite: 
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) 	automating mental tasks (see claims 1-14) (see USPTO pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375) 
	(b)  receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1-14)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(b) electronic recordkeeping (see claims 6-7 and 12-13) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)
	(c) storing and retrieving information in memory (see claims 6-7 and 12-13) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
	(d) presenting offers and gathering statistics (see claims 1-14) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein):  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
	and (e) receive information from a database (see claims 6-7 and 12-13)
	-Arora et al. (United States Patent Application Publication Number: US 2007/0150368) paragraph 0094 “ It should be understood that when the disclosure refers to "backend system" that the system can include any of a number of components known in the art, such as Web servers, data servers, databases, data repositories, content servers, or any of a number of other hardware and/or software components capable of receiving requests or queries,  executing those requests or running those queries against the relevant data, then sending the resultant content back to the user, either directly or indirectly.
	- Wolinksy et al. (United States Patent Application Publication Number: US 2009/0204479) paragraph 0131 “ The module 1002 may collect customer metrics by accessing a database, receiving the customer metrics in a spreadsheet, interface with a system that automatically or manually collects customer metrics, or through any other technique as understood in the art”
	- Mukherjee et al. (United States Patent Application Publication Number: US 2012/0079087) paragraph 0032 “ In an embodiment, the backend server 106d includes computer-readable media, databases, and other computing components known in the art that allow the backend server 1006d to receive session identifying details (discussed in further detail below), help requests, and other information that is sent through the network 108 (e.g., to the help engine 106c) and use that information to create agent help information (discussed in further detail below).”
	- Cantrell (United States Patent Application Publication Number: US 2014/0032295) paragraph 0036 “ The electronic database 105 may be a rational data source or the like that is resident on the data storage media (not shown) of the server 104. Additionally, or alternatively, an alternative electronic database 105a and event account 106a may be located on a secondary server (not shown) that is remote from the server 104. It will also be appreciated that the electronic database 105 may include a plurality of electronic databases that are networked, that may function to transmit and receive data, and that may be otherwise remotely accessible as is known in the art” 
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 2, Applicant recites the following limitation in the claim wherein the data further includes ad format engagement history for the user, wherein the app engagement history further comprises user-in app purchase engagement history, tutorial completion of an installed app, positive achievement in app, negative achievements in app, level of achievement in app.  This limitation is unclear in the claims, since it is unclear as to whether this is recited as a list of alternatives or rather every element in the list is required by the claims, as the list lacks for example an “and” or an “or” at the end before the last item or element.  Because of this ambiguity the appropriate metes and bounds cannot be ascertained.  For the purposes of this examination, the Examiner will interpret this limitation as follows: wherein the data further includes ad format engagement history for the user, wherein the app engagement history further comprises user-in app purchase engagement history, tutorial completion of an installed app, positive achievement in app, negative achievements in app, or level of achievement in app.  
	Further claim 9 recites substantially the same subject matter as above and is accordingly rejected under the same grounds. 
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 1-3, 5-6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hameen- Anttila (United States Patent Application Publication Number: US 2009/0006180) further in view of Roberts et al. (United States Patent Application Publication Number: US 2010/0332329). 
	As per claim 1, Hameen- Anttila teaches A system for improved ad selection, comprising: (see abstract, paragraph 0022, Examiner’s note: system for tracking ad exposure in applications and paragraph 0022 teaches that Figure 1 shows a system according to the invention). 
	 a storage medium to store one or more software programs;  an adaptive decision unit coupled to the storage medium, the adaptive decision unit including or being coupled to processing logic that is configured to execute instructions of at least one adaptive decision algorithm to: (see paragraphs 0040-0041, 0090-0091, and 0094-0095, Examiner’s note: teaches the functions of Hameen-Anttila being implemented by a tracking server which includes software stored on a medium being executed by a computer to perform operations (See paragraphs 0090-0091 and 0094-0095), like placing targeted ads to users on devices (see paragraphs 0040-0041)). 
	obtain data of an advertisement (ad) engagement history for a user to indicate engagement with a video ad in-app on a wireless device of the user (see paragraphs 0042, 0032, 0037-0038, 0050, and 0079, Examiner’s note: teaches ads can be videos (see paragraphs 0037-0038), tracking advertising viewing and usage statistics on a per computer application and per user basis (see paragraphs 0032, 0042, and 0050), and the user devices may be cell phones (see paragraph 0035) that communicate over a wireless network (see paragraph 0079)). 
	and device attributes of the wireless device including tracking information of the user during the ad engagement when the user views the video ad,  (see paragraphs 0073, 0075, 0042, 0050, and 0061, Examiner’s note: this paragraphs teach the various information that can be collected with regards to user engagement with an advertisement presented in an application like clicks, location, duration of display etc.)). 
	and application (app) engagement history for the user including type of application,  (see paragraphs 0073-0074, Examiner’s note: service identifier which indicate the type of service or application which delivered or rendered the particular ad). 
	average session time, (see paragraph 0047 “The applications 204, 206, 208 may continuously determine user interaction with advertising materials between polling intervals. User interaction may be accurately estimated for some actions such as when user input is applied, although in other cases, the user interaction may be estimated. For example, a foreground application that has user focus may be presumed to be active for a certain amount of time. However, after some point in time it is more likely that the user has stopped interacting (e.g., user was interrupted and left device on)” , Examiner notes this is an “average session time” since the system presumes for a user to be active for a certain period of time for example 2 mins but after 2 mins it more likely (e.g. not average or is uncommon or not typical) for the user to not be interacting with the ad or app and instead have left the device).  
	 frequency, (see paragraphs 0046 and 0048, specifically in paragraph 0046 “the polling may be device, application, or server-initiated” and paragraph 0048 “Generally, the time and frequency of the polling intervals may be tuned based on which of the applications 204, 206, 208 are frequently used. The totality of the polling intervals, when viewed across all applications 204, 206, 208 and when correlated to a particular ad campaign, can provide an accurate representation of the effectiveness of a campaign”).
	and history for using the application; (see paragraphs 0061, 0063-0065, and 0075, and 0088, Examiner’s note: teaches collecting information like locations or levels in a game (see paragraph 0061), device features or locations (see paragraphs 0063-0065 and 0075) for ads.  Further for example the user never opened the application is collected). 
	and video ad served in-app to the wireless device of the user (see abstract, paragraph 0032, 0035, and 0039, Examiner’s note: video ad served to a user device). 
	and using the data of the ad engagement history for the user including information of the user of the wireless device and the app engagement history for the user (see paragraphs 0050, 0052-0053, 0040, 0061, and 0048, Examiner’s note: teaches the ad server provides ads to users (see paragraphs 0040) where ads are selected based on collected data (see paragraphs 0050, 0061, and 0048) and the campaign self optimize to provide the right ads to the right users with the objective to increase response rates. Paragraphs 0052-0053 further teach using usage and or viewing statistics to change a campaign). 
	Hameen- Anttila does not expressly teach (1) tracking user volume settings when watching an ad to provide ads and (2) using user interaction data to target ads to the user or more specifically as recited in the claims and determine an ad selection decision for at least one relevant video ad served to the wireless device of the user based on the data of user interaction for the ad selection decision
	However, Roberts which is in the art of providing ads to users based on interaction (see abstract and paragraphs 0014-0017) teaches (1) tracking user volume settings when watching an ad to provide ads (see paragraphs 0018, 0075, 0079, 0080, and 0101, Examiner’s note: interaction events for ads (media content) can include volume settings when watching the ad). 
	and (2) using user interaction data to target ads to the user or more specifically as recited in the claims and determine an ad selection decision for at least one relevant video ad served to the wireless device of the user based on the data of user interaction for the ad selection decision (see paragraph 0058, 0081, 0084-0086, and 0091, Examiner’s note: selecting ads to present according to user interaction profiles which are collected user events of a user of a mobile device over time). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Anttila with the aforementioned teachings from Roberts with the motivation of providing a way of collecting another type of known interaction data for video advertisements (see Roberts paragraphs 0018, 0075, 0079, 0080, 0101) as well as specifically targeting users according to their own interactions (see Roberts paragraphs paragraph 0058, 0081, 0084-0086, and 0091), when Hameen-Anttila clearly teaches collecting video ad interaction data (see Hameen-Anttila paragraphs 0042, 0032, 0037-0038, 0050, and 0079) and providing a campaign that self optimizes to provide the right ads to the rights users to increase response rates based on previous collected data (see Hameen-Anttila paragraphs 0048, 0050, and 0032) are both known. 
	As per claim 2, Hameen- Anttila teaches
	wherein the data further includes ad format engagement history for the user, wherein the app engagement history further comprises user in-app purchase engagement history, tutorial completion of an installed app, positive achievements in app, negative achievements in app, level of achievement in app (see paragraph 0075, Examiner’s note: in paragraph 0061 “in-application and in-games usage detection,
where each client application will be detected with one or more levels so, that different kind of dynamic levels for different purposes can be detected and automatically used when in-application campaigns are launched. These dynamic levels may be based on composition of user groups (e.g., demographics as described above), particular uses of an application (e.g., particular levels/locations) of an online virtual reality game, or other factors as discussed in greater detail herein”, Examiner’s note: only one is required by the claims as detailed in the 112 second/b rejection above)
	As per claim 3, Hameen- Anttila teaches
	wherein the data further includes ad placement engagement history for the user (see paragraphs 0073-0075 and 0047-0048, Examiner’s note: teaches various user ad history placement data that may be collected like timestamps or locations at the time the ad was viewed (e.g. via GPS or based station identification) for example). 

	As per claim 5, Hameen- Anttila teaches
	using at least one parameter including past ad interaction, app engagement level, in-app purchase history, and emotional state for the different users  (see paragraphs 0050, 0040, 0061, and 0048, Examiner’s note: teaches the ad server provides ads to users (see paragraphs 0040) where ads are selected based on collected data (see paragraphs 0050, 0061, and 0048) and the campaign self optimize to provide the right ads to the right users with the objective to increase response rates).
	Hameen-Anttila does not expressly teach using user interaction data to provide ads to the user or more specifically as recited in the claims wherein the system to provide different users a completely different ad experience based on user interaction data. 
	However, Roberts which is in the art of providing ads to users based on interaction (see abstract and paragraphs 0014-0017) teaches   using user interaction data to provide ads to the user or more specifically as recited in the claims wherein the system to provide different users a completely different ad experience based on user interaction data (see paragraph 0058, 0081, 0084-0086, and 0091, Examiner’s note: selecting ads to present according to user interaction profiles which are collected user events of a user of a mobile device over time). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Anttila in view of Roberts with the aforementioned teachings from Roberts with the motivation of specifically targeting users according to their own interactions (see Roberts paragraphs paragraph 0058, 0081, 0084-0086, and 0091), when Hameen-Anttila clearly teaches providing a campaign that self optimizes to provide the right ads to the rights users to increase response rates based on previous collected data is known (see Hameen-Anttila paragraphs 0048, 0050, and 0032). 
	As per claim 6, Hameen- Anttila teaches
	wherein the data is obtained from a first party database (see paragraph 0095, Examiner’s note: “The core logic module 848 may collect, categorize, format, and otherwise process ad data as required by the various target devices 832. The core logic module 848 may maintain the ad data in a database 850. The core logic module 848 also gathers raw usage data from the mobile devices 832. This usage data may be correlated, conditioned, transformed, and stored in a usage database 852. Thereafter, statistical summaries and target values can be monitored by the core logic module 848 and communicated to the interested players 834, 836.”)
	 that includes ad user data including other apps viewed or installed by the user,  (see abstract and paragraph 0032, Examiner’s note: ad data is collected from two or more applications running on a single device) 
	clicks, (see paragraphs 0050, 0042, and 0088, Examiner’s note: collecting and reporting clicks and post click actions). 
	user profile, (see paragraphs 0075, 0087, 0048, 0050, and 0061, Examiner’s note: collecting various types of user information like user identifier to provide targeted ads). 
	and device profile (see paragraphs 0061, 0063-0065, and 0075, Examiner’s note: teaches collecting various types of device information like size, color, resolution, location, etc.). 
	
	As per claim 8, Hameen-Antilla teaches A machine-accessible non-transitory medium containing executable computer program instructions which when executed by a data processing system cause said system to perform a method for improved ad selection, the method comprising: (see paragraphs 0040-0041, 0090-0091, and 0094-0095, Examiner’s note: teaches the functions of Hameen-Anttila being implemented by a tracking server which includes software stored on a medium being executed by a computer to perform operations (See paragraphs 0090-0091 and 0094-0095), like placing targeted ads to users on devices (see paragraphs 0040-0041)).
	obtaining data of an advertisement (ad) engagement history for a user to indicate engagement with a video ad in-app on a wireless device of the user  (see paragraphs 0042, 0032, 0037-0038, 0050, and 0079, Examiner’s note: teaches ads can be videos (see paragraphs 0037-0038), tracking advertising viewing and usage statistics on a per computer application and per user basis (see paragraphs 0032, 0042, and 0050), and the user devices may be cell phones (see paragraph 0035) that communicate over a wireless network (see paragraph 0079)). 
	and device attributes of the wireless device including tracking information of the user during the ad engagement when the user views the video ad, (see paragraphs 0073, 0075, 0042, 0050, and 0061, Examiner’s note: this paragraphs teach the various information that can be collected with regards to user engagement with an advertisement presented in an application like clicks, location, duration of display etc.)).
	and application (app) engagement history for the user including type of application, (see paragraphs 0073-0074, Examiner’s note: service identifier which indicate the type of service or application which delivered or rendered the particular ad).
	average session time, (see paragraph 0047 “The applications 204, 206, 208 may continuously determine user interaction with advertising materials between polling intervals. User interaction may be accurately estimated for some actions such as when user input is applied, although in other cases, the user interaction may be estimated. For example, a foreground application that has user focus may be presumed to be active for a certain amount of time. However, after some point in time it is more likely that the user has stopped interacting (e.g., user was interrupted and left device on)” , Examiner notes this is an “average session time” since the system presumes for a user to be active for a certain period of time for example 2 mins but after 2 mins it more likely (e.g. not average or is uncommon or not typical) for the user to not be interacting with the ad or app and instead have left the device).  
	 frequency, (see paragraphs 0046 and 0048, specifically in paragraph 0046 “the polling may be device, application, or server-initiated” and paragraph 0048 “Generally, the time and frequency of the polling intervals may be tuned based on which of the applications 204, 206, 208 are frequently used. The totality of the polling intervals, when viewed across all applications 204, 206, 208 and when correlated to a particular ad campaign, can provide an accurate representation of the effectiveness of a campaign”).
	and history for using the application; (see paragraphs 0061, 0063-0065, and 0075, and 0088, Examiner’s note: teaches collecting information like locations or levels in a game (see paragraph 0061), device features or locations (see paragraphs 0063-0065 and 0075) for ads).  Further for example the user never opened the application is collected).
	and video ad served in-app to the wireless device of the user (see abstract, paragraph 0032, 0035, and 0039, Examiner’s note: video ad served to a user device). 
	and using the data of the ad engagement history for the user including information of the user of the wireless device and the app engagement history for the user (see paragraphs 0050, 0052-0053, 0040, 0061, and 0048, Examiner’s note: teaches the ad server provides ads to users (see paragraphs 0040) where ads are selected based on collected data (see paragraphs 0050, 0061, and 0048) and the campaign self optimize to provide the right ads to the right users with the objective to increase response rates. Paragraphs 0052-0053 further teach using usage and or viewing statistics to change a campaign). 
	Hameen- Anttila does not expressly teach (1) tracking user volume settings when watching an ad to provide ads and (2) using user interaction data to target ads to the user or more specifically as recited in the claims and determine an ad selection decision for at least one relevant video ad served to the wireless device of the user based on the data of user interaction for the ad selection decision
	However, Roberts which is in the art of providing ads to users based on interaction (see abstract and paragraphs 0014-0017) teaches (1) tracking user volume settings when watching an ad to provide ads (see paragraphs 0018, 0075, 0079, 0080, and 0101, Examiner’s note: interaction events for ads (media content) can include volume settings when watching the ad). 
	and (2) using user interaction data to target ads to the user or more specifically as recited in the claims and determine an ad selection decision for at least one relevant video ad served to the wireless device of the user based on the data of user interaction for the ad selection decision (see paragraph 0058, 0081, 0084-0086, and 0091, Examiner’s note: selecting ads to present according to user interaction profiles which are collected user events of a user of a mobile device over time). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Anttila with the aforementioned teachings from Roberts with the motivation of providing a way of collecting another type of known interaction data for video advertisements (see Roberts paragraphs 0018, 0075, 0079, 0080, 0101) as well as specifically targeting users according to their own interactions (see Roberts paragraphs paragraph 0058, 0081, 0084-0086, and 0091), when Hameen-Anttila clearly teaches collecting video ad interaction data (see Hameen-Anttila paragraphs 0042, 0032, 0037-0038, 0050, and 0079) and providing a campaign that self optimizes to provide the right ads to the right users to increase response rates based on previous collected data (see Hameen-Anttila paragraphs 0048, 0050, and 0032) are both known.
	As per claim 9, Hameen- Anttila teaches
	wherein the data further includes ad format engagement history for the user and ad placement engagement history for the user, wherein the app engagement history further comprises user in-app purchase engagement history, tutorial completion of an installed app, positive achievements in app, negative achievements in app, level of achievement in app (see paragraph 0075, Examiner’s note: in paragraph 0061 “in-application and in-games usage detection, where each client application will be detected with one or more levels so, that different kind of dynamic levels for different purposes can be detected and automatically used when in-application campaigns are launched. These dynamic levels may be based on composition of user groups (e.g., demographics as described above), particular uses of an application (e.g., particular levels/locations) of an online virtual reality game, or other factors as discussed in greater detail herein”, Examiner’s note: only one is required by the claims as detailed in the 112 second/b rejection above)

	As per claim 11, Hameen- Anttila teaches
	the method further comprising: performing, with a testing platform, multiple concurrent tests on different ad formats and placements to determine which test has optimal results in terms of at least one of revenue, conversions, and positive reviews (see paragraphs 0052-0053,0050, and 0077, Examiner’s note: teaches ad campaigns can run in parallel (see paragraphs 0052-0053) and the system can determine clicks, reach, frequency, return on investment, post click actions.  Further paragraph 0077 teaches reports can be sent to advertisers). 
	As per claim 12, Hameen- Anttila teaches
	wherein the data is obtained from a first party database (see paragraph 0095, Examiner’s note: “The core logic module 848 may collect, categorize, format, and otherwise process ad data as required by the various target devices 832. The core logic module 848 may maintain the ad data in a database 850. The core logic module 848 also gathers raw usage data from the mobile devices 832. This usage data may be correlated, conditioned, transformed, and stored in a usage database 852. Thereafter, statistical summaries and target values can be monitored by the core logic module 848 and communicated to the interested players 834, 836.”)
	 that includes ad user data including other apps viewed or installed by the user,  (see abstract and paragraph 0032, Examiner’s note: ad data is collected from two or more applications running on a single device) 
	clicks, (see paragraphs 0050, 0042, and 0088, Examiner’s note: collecting and reporting clicks and post click actions). 
	user profile, (see paragraphs 0075, 0087, 0048, 0050, and 0061, Examiner’s note: collecting various types of user information like user identifier to provide targeted ads). 
	and device profile (see paragraphs 0061, 0063-0065, and 0075, Examiner’s note: teaches collecting various types of device information like size, color, resolution, location, etc.). 

12.	Claim(s) 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hameen- Anttila (United States Patent Application Publication Number: US 2009/0006180) further in view of Roberts et al. (United States Patent Application Publication Number: US 2010/0332329) further in view of Ali (United States Patent Application Publication Number: US 2008/0249833). 
	As per claim 4, Hameen- Anttila teaches
	wherein the data further includes publishing application, (see paragraphs 0074-0075, Examiner’s note: service identifier can correspond to the type of service or application, operating mode of the application, etc.)
	location, (see paragraphs 0075, and 0063-0065, Examiner’s note: collecting location information). 
	information during the ad engagement when the video-ad is displayed on the wireless device of the user, (see paragraphs 0073, 0075, 0042, 0050, and 0061, Examiner’s note: this paragraphs teach the various information that can be collected with regards to user engagement with an advertisement presented in an application like clicks, location, duration of display etc.)).
	and size of the wireless device (see paragraph 0064, Examiner’s note: “Some aspects of the advertisement may also be selected based on model type
404. The model type 404 is particularly useful in providing
acceptable media formats ( e.g., size, color, resolution).”). 
	Hameen- Anttila does not expressly teach (1) tracking user volume settings when watching an ad to provide ads and (2) collecting the screen size of a wireless device
	However, Roberts which is in the art of providing ads to users based on interaction (see abstract and paragraphs 0014-0017) teaches (1) tracking user volume settings when watching an ad to provide ads (see paragraphs 0018, 0075, 0079, 0080, and 0101, Examiner’s note: interaction events for ads (media content) can include volume settings when watching the ad).  
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Anttila in view of Roberts with the aforementioned teachings from Roberts with the motivation of providing a way of collecting another type of known interaction data for video advertisements (see Roberts paragraphs 0018, 0075, 0079, 0080, 0101) as well as specifically targeting users according to their own interactions (see Roberts paragraphs paragraph 0058, 0081, 0084-0086, and 0091), when Hameen-Anttila clearly teaches collecting video ad interaction data (see Hameen-Anttila paragraphs 0042, 0032, 0037-0038, 0050, and 0079) and providing a campaign that self optimizes to provide the right ads to the rights users to increase response rates based on previous collected data (see Hameen-Anttila paragraphs 0048, 0050, and 0032) are both known. 
	Hameen-Anttila in view of Roberts does not expressly teach (2) collecting the screen size of a wireless device
	However, Ali et al. which is in the art of providing ads to mobile devices (see abstract and title) teaches (2) collecting the screen size of a wireless device (see paragraph 0037 and 0013, Examiner’s note: teaches a database stores details of the mobile terminals and providing ads based on screen size of a user’s mobile device). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Anttila in view of Roberts with the aforementioned teachings from Ali et al. with the motivation of collecting another known type of device information to provide ads according to (See Ali et al. paragraphs 0037 and 0013), when providing ads according to various device configurations including size and device type is known (see Hameen-Anttila paragraphs 0061-0065 and 0032). 
	As per claim 10, Hameen- Anttila teaches
	wherein the data further includes publishing application, (see paragraphs 0074-0075, Examiner’s note: service identifier can correspond to the type of service or application, operating mode of the application, etc.)
	location, (see paragraphs 0075, and 0063-0065, Examiner’s note: collecting location information). 
	information during the ad engagement when the video-ad is displayed on the wireless device of the user, (see paragraphs 0073, 0075, 0042, 0050, and 0061, Examiner’s note: this paragraphs teach the various information that can be collected with regards to user engagement with an advertisement presented in an application like clicks, location, duration of display etc.)).
	and size of the wireless device (see paragraph 0064, Examiner’s note: “Some aspects of the advertisement may also be selected based on model type
404. The model type 404 is particularly useful in providing
acceptable media formats ( e.g., size, color, resolution).”). 
	Hameen- Anttila does not expressly teach (1) tracking user volume settings when watching an ad to provide ads and (2) collecting the screen size of a wireless device

	However, Roberts which is in the art of providing ads to users based on interaction (see abstract and paragraphs 0014-0017) teaches (1) tracking user volume settings when watching an ad to provide ads (see paragraphs 0018, 0075, 0079, 0080, and 0101, Examiner’s note: interaction events for ads (media content) can include volume settings when watching the ad).  
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Anttila in view of Roberts with the aforementioned teachings from Roberts with the motivation of providing a way of collecting another type of known interaction data for video advertisements (see Roberts paragraphs 0018, 0075, 0079, 0080, 0101) as well as specifically targeting users according to their own interactions (see Roberts paragraphs paragraph 0058, 0081, 0084-0086, and 0091), when Hameen-Anttila clearly teaches collecting video ad interaction data (see Hameen-Anttila paragraphs 0042, 0032, 0037-0038, 0050, and 0079) and providing a campaign that self optimizes to provide the right ads to the right users to increase response rates based on previous collected data (see Hameen-Anttila paragraphs 0048, 0050, and 0032) are both known. 
	Hameen-Anttila in view of Roberts does not expressly teach (2) collecting the screen size of a wireless device
	However, Ali et al. which is in the art of providing ads to mobile devices (see abstract and title) teaches (2) collecting the screen size of a wireless device (see paragraph 0037 and 0013, Examiner’s note: teaches a database stores details of the mobile terminals and providing ads based on screen size of a user’s mobile device). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Anttila in view of Roberts with the aforementioned teachings from Ali et al. with the motivation of collecting another known type of device information to provide ads according to (See Ali et al. paragraphs 0037 and 0013), when providing ads according to various device configurations including size and device type is known (see Hameen-Anttila paragraphs 0061-0065 and 0032). 

13.	Claim(s) 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hameen- Anttila (United States Patent Application Publication Number: US 2009/0006180) further in view of Roberts et al. (United States Patent Application Publication Number: US 2010/0332329) further in view of Brown et al. (United States Patent Application Publication Number: US 2014/0351041) further in view of Schechter et al. (United States Patent Application Publication Number: US 2015/00469634) further in view of Ford (United States Patent Application Publication Number: US 2009/0228375). 
	As per claim 7, Hameen- Anttila teaches
	wherein the data is obtained from a database that includes ad user data for tracking of a user's interaction and engagement (see paragraph 0095, Examiner’s note: “The core logic module 848 may collect, categorize, format, and otherwise process ad data as required by the various target devices 832. The core logic module 848 may maintain the ad data in a database 850. The core logic module 848 also gathers raw usage data from the mobile devices 832. This usage data may be correlated, conditioned, transformed, and stored in a usage database 852. Thereafter, statistical summaries and target values can be monitored by the core logic module 848 and communicated to the interested players 834, 836.”)
	with a software application of the user, (see paragraphs 0039 and 0072, Examiner’s note: ad engines are programs that generically interface with user programs of the devices for purposes of providing, coordinating, and tracking usage of ads, where the ad engine sends this information to the server (see paragraph 0072)). 
	Hameen-Antilla does not expressly teach (1) receiving information from a third party database and receiving specific collected information including (2) a length of time that the software application is installed, (3) an amount of purchases from the software application, and (4) and buying patterns in terms of which products or services are purchased and when these products or services are purchased.
	However, Roberts which is in the art of providing ads to users based on interaction (see abstract and paragraphs 0014-0017) teaches  , (4) and buying patterns in terms of which products or services are purchased and when these products or services are purchased (see paragraphs 0075-0079 and 0018, Examiner’s note: teaches collecting interaction events like when a user purchases media content, where a media content can be an advertisement). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Antilla in view of Roberts with the aforementioned teachings from Roberts with the motivation of collecting another type of known interaction data like user purchases (see Roberts paragraphs 0075-0079 and 0018), when collecting other user interactions like post click actions, measurement interest from the user, and return on investment from ads is known (see Hameen-Antilla paragraph 0050 and 0042). 
	Hameen-Antilla in view of Roberts does not expressly teach(1) receiving information from a third party database and receiving specific collected information including (2) a length of time that the software application is installed, and (3) an amount of purchases from the software application.
	However, Brown which is in the art of tracking downloads and usage in software applications for advertising (see title and paragraph 0124) teaches (2) a length of time that the software application is installed (see paragraphs 0124, 0154, 0047, 0090, and claim 28, Examiner’s note: determining when a software application is installed, if its installed, and the duration (like several months ago) for ads). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Antilla in view of Roberts with the aforementioned teachings from Brown with the motivation of collecting another type of known information used for advertising (see Brown paragraphs 0124, 0154, 0047, 0090, and claim 28), when collecting various types of device features including application types in order to provide ads (see Hameen-Antilla paragraphs 0039, 0061-0065, and 0074) is known.
	Hameen-Antilla in view of Roberts in view of Brown does not expressly teach (1) receiving information from a third party database and receiving specific collected information including (3) an amount of purchases from the software application.
	However, Schecter et al. which is in the art of determining events in software applications to provide ads (see abstract and paragraph 0028) teaches (3) an amount of purchases from the software application (see paragraphs 0022-0025 and 0028, Examiner’s note: teaches determining the total amount of times bought or total amount of money spent in an application). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Antilla in view of Roberts in view of Brown with the aforementioned teachings from Schechter et al. with the motivation of collecting another type of known information used for advertising (see Schechter et al. paragraphs 0022-0025 and 0028), when collecting various types of device features including application types in order to provide ads (see Hameen-Antilla paragraphs 0039, 0061-0065, and 0074) as well as performance information like user measurable events and post click transactions (see Hameen-Antilla paragraphs 0042 and 0050) are known.
	Hameen-Antilla in view of Roberts in view of Brown in view of Schechter et al does not expressly teach (1) receiving information from a third party database. 
	However, Ford et al. which is in the art of tracking ad redemption (see abstract and paragraph 0063) teaches (1) receiving information from a third party database (see paragraphs 0066-0067, Examiner’s note: For instance, in one embodiment, a wireless communication provider detects an indicator that is a GPS signal, detects the data encoded in the signal, augments it with additional data ( e.g. time, location and status corresponding to the detection) and stores the tracking data on their own database or on a third-party database. In one embodiment, tracking data is transmitted directly to the organization that originated the solicitation and in paragraph 0067 tracking data is received from the soliciting organization). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Antilla in view of Roberts in view of Brown in view of Schechter et al with the aforementioned teachings from Ford et al. with the motivation of providing a way to store advertising or tracked information in another known type of storage owned by another party for later use (see Ford et al. paragraph 0066), when Hameen-Antilla teaches storing the advertising or tracked information in a database for later use (see paragraph 0095). 
	As per claim 13, Hameen- Anttila teaches
	wherein the data is obtained from a database that includes ad user data for tracking of a user's interaction and engagement (see paragraph 0095, Examiner’s note: “The core logic module 848 may collect, categorize, format, and otherwise process ad data as required by the various target devices 832. The core logic module 848 may maintain the ad data in a database 850. The core logic module 848 also gathers raw usage data from the mobile devices 832. This usage data may be correlated, conditioned, transformed, and stored in a usage database 852. Thereafter, statistical summaries and target values can be monitored by the core logic module 848 and communicated to the interested players 834, 836.”)
	with a software application of the user, (see paragraphs 0039 and 0072, Examiner’s note: ad engines are programs that generically interface with user programs of the devices for purposes of providing, coordinating, and tracking usage of ads, where the ad engine sends this information to the server (see paragraph 0072)). 
	Hameen-Antilla does not expressly teach (1) receiving information from a third party database and receiving specific collected information including (2) a length of time that the software application is installed, (3) an amount of purchases from the software application, and (4) and buying patterns in terms of which products or services are purchased and when these products or services are purchased.  
	However, Roberts which is in the art of providing ads to users based on interaction (see abstract and paragraphs 0014-0017) teaches (4) and buying patterns in terms of which products or services are purchased and when these products or services are purchased (see paragraphs 0075-0079 and 0018, Examiner’s note: teaches collecting interaction events like when a user purchases a media content, where a media content can be an advertisement). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Antilla in view of Roberts with the aforementioned teachings from Roberts with the motivation of collecting another type of known interaction data like user purchases (see Roberts paragraphs 0075-0079 and 0018), when collecting other user interactions like post click actions, measurement interest from the user, and return on investment from ads is known (see Hameen-Antilla paragraph 0050 and 0042). 
	Hameen-Antilla in view of Roberts does not expressly teach (1) receiving information from a third party database and receiving specific collected information including (2) a length of time that the software application is installed, and (3) an amount of purchases from the software application.
	However, Brown which is in the art of tracking downloads and usage in software applications for advertising (see title and paragraph 0124) teaches (2) a length of time that the software application is installed (see paragraphs 0124, 0154, 0047, 0090, and claim 28, Examiner’s note: determining when a software application is installed, if its installed, and the duration (like several months ago) for ads). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Antilla in view of Roberts with the aforementioned teachings from Brown with the motivation of collecting another type of known information used for advertising (see Brown paragraphs 0124, 0154, 0047, 0090, and claim 28), when collecting various types of device features including application types in order to provide ads (see Hameen-Antilla paragraphs 0039, 0061-0065, and 0074) is known.
	Hameen-Antilla in view of Roberts in view of Brown does not expressly teach (1) receiving information from a third party database and receiving specific collected information including (3) an amount of purchases from the software application 
	However, Schecter et al. which is in the art of determining events in software applications to provide ads (see abstract and paragraph 0028) teaches receiving specific collected information including (3) an amount of purchases from the software application (see paragraphs 0022-0025 and 0028, Examiner’s note: teaches determining the total amount of times bought or total amount of money spent in an application). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Antilla in view of Roberts in view of Brown with the aforementioned teachings from Schechter et al. with the motivation of collecting another type of known information used for advertising (see Schechter et al. paragraphs 0022-0025 and 0028), when collecting various types of device features including application types in order to provide ads (see Hameen-Antilla paragraphs 0039, 0061-0065, and 0074) as well as performance information like user measurable events and post click transactions (see Hameen-Antilla paragraphs 0042 and 0050) are known.
	Hameen-Antilla in view of Roberts in view of Brown in view of Schechter et al does not expressly teach (1) receiving information from a third party database. 
	However, Ford et al. which is in the art of tracking ad redemption (see abstract and paragraph 0063) teaches (1) receiving information from a third party database (see paragraphs 0066 and 0067, Examiner’s note: For instance, in one embodiment, a wireless communication provider detects an indicator that is a GPS signal, detects the data encoded in the signal, augments it with additional data ( e.g. time, location and status corresponding to the detection) and stores the tracking data on their own database or on a third-party database. In one embodiment, tracking data is transmitted directly to the organization that originated the solicitation and in paragraph 0067 tracking data is received by the soliciting organization). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen-Antilla in view of Roberts in view of Brown in view of Schechter et al with the aforementioned teachings from Ford et al. with the motivation of providing a way to store advertising  or tracked information in another known type of storage owned by another party for later use (see Ford et al. paragraphs 0066-0067), when Hameen-Antilla teaches storing the ad or tracked information in a database for later use (see paragraph 0095). 

14.	Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hameen- Anttila (United States Patent Application Publication Number: US 2009/0006180) further in view of Roberts et al. (United States Patent Application Publication Number: US 2010/0332329) further in view of Micaelian (United States Patent Application Publication Number: US 2011/0178856) further in view of Barashi (United States Patent Application Publication Number: US 2010/0036740) further in view of Steinman (United States Patent Application Publication Number: US 2002/0143630) further in view of Bax et al. (United States Patent Application Publication Number: US 2013/0211904) further in view of Behr (United States Patent Application Publication Number: US 2008/0262929). 
	As per claim 14, Hameen- Anttila in view of Roberts does not expressly teach the method further comprising: applying publisher settings to determine an ad format of the at least one relevant ad or ad content including an opt-in ad interstitial, wherein the publisher settings determine a frame type, colors, icons, events, rewards, and images for selecting the ad format.
	However, Micaelian which is in the art of advertising (see abstract) teaches the method further comprising: applying publisher settings to determine an ad format of the at least one relevant ad or ad content wherein the publisher settings determine a events, rewards, and images for selecting the ad format (see paragraph 0040, Examiner’s note: “One embodiment of the host server 130 includes an advertisement management module 260. The advertisement management module 260 can be any combination of software agents and/or hardware components able to set up advertisement parameters based upon advertisement profile information submitted for each advertisement by the advertiser, such as the content of the advertisement ( e.g., image, audio, video, text, etc.), the type of advertisement payment model (e.g., PPC, CPC, or "eyeball"), the maximum amount the advertiser is willing to pay per advertisement event ( e.g., a daily, weekly, or monthly limit, or overall limit for each advertisement), a preferred target audience (e.g., based on profile, location, etc.), and the setting of the advertisement ( e.g., times at which the advertisement is to be displayed or not displayed)”). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill Hameen- Anttila in view of Roberts with the aforementioned teachings from Micaelian with the motivation of providing a known way to serve advertisements according to constraints input by an advertiser (see Micaelian paragraph 0040), when an advertiser interface where an advertiser can upload advertising materials and parameters related to an ad campaign is known (see Hameen- Anttila paragraph 0093). 
	Hameen- Anttila in view of Roberts in view of Micaelian does not teach other advertising settings or constraints for serving ads like (2) frame type, (3) colors, and (4) icons and (1) using settings or constraints to provide an opt-in ad interstitial. 
	However Barashi which is in the art of advertising (see abstract) teaches other advertising constraints for serving ads like  (3) colors (see paragraph 0055, Examiner’s note: “In one embodiment, the advertiser may arrange an account with the publisher, and then, he may log-in at any desired time to his personal advertiser mode (by entering a password), and add a new advertisement, remove an existing advertisement, change settings and characteristics of his advertisement (such as the schedule, the content, the colors, background, etc .).”). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill Hameen- Anttila in view of Roberts in view of Micaelian with the aforementioned teachings from Barashi with the motivation of providing a known way to serve advertisements according to specific known constraints input by an advertiser (see Barashi paragraph 0055), when an advertiser interface where an advertiser can upload advertising materials and parameters related to an ad campaign is known (see Hameen- Anttila paragraph 0093).
	Hameen- Anttila in view of Roberts in view of Micaelian in view of Barashi does not teach other advertising constraints or settings for serving ads like (2) frame type, and (4) icons and (1) using settings or constraints to provide an opt-in ad interstitial.
	However, Steinman et al. which is in the art of delivering ads over the internet (see abstract) teaches (1) using settings or constraints to provide an opt-in ad interstitial (see paragraphs 0071, 0056-0057, and Figure 6, Examiner’s note: providing the user with a pop up window or interstitial that is served to the visitor that allows the visitor to select or click on an option to view the advertisement, this is interpreted as an opt in interstitial as it provides the user the option of viewing an advertisement see present application at paragraph 0034 “An opt in interstitial provides the user the option of
viewing an advertisement.”). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen- Anttila in view of Roberts in view of Micaelian in view of Barashi with the aforementioned teachings from 
Steinman et al. with the motivation of providing a specific type of known internet ad that allows the user the option of whether to view or not (see Steinman et al. paragraphs 0071, 0056-0057, and Figure 6), when providing various types of internet ads (see paragraphs 0038-0039) and a user actively blocking the rendering of ads (see Hameen- Anttila paragraph 0088) are both known. 
	Hameen- Anttila in view of Roberts in view of Micaelian in view of Barashi in view of Steinman et al. does not expressly teach other advertising constraints or settings for serving ads like (2) frame type, and (4) icons. 
	However, Bax et al. which is in the art of providing a graphical user interface for allowing an advertiser to specify one or more constraints (see paragraph 0004) teaches other advertising constraints or settings for serving ads like (4) icons (see paragraph 0004, Examiner’s note: the constraints may be selected by the advertiser using, for example, icons, maps, lists, etc in the GUI). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen- Anttila in view of Roberts in view of Micaelian in view of Barashi in view of Steinman et al. with the aforementioned teachings from Bax et al motivation of providing a known way to serve advertisements according to specific constraints input by an advertiser (see Bax paragraph 0004), when an advertiser interface where an advertiser can upload advertising materials and parameters related to an ad campaign is known (see Hameen- Anttila paragraph 0093).
	Hameen- Anttila in view of Roberts in view of Micaelian in view of Barashi in view of Steinman et al. in view of Bax does not expressly teach other advertising constraints or settings for serving ads like (2) frame type. 
	However, Behr which is in the art of providing ads to mobile devices (see abstract and title) teaches other advertising constraints or settings for serving ads like (2) frame type (see paragraphs 0048-0049, Examiner’s note: inputting constraints associated with an ad by an advertiser including max and min screen size). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hameen- Anttila in view of Roberts in view of Micaelian in view of Barashi in view of Steinman et al. in view of Bax et al. with the aforementioned teachings from Behr motivation of providing a known way to serve advertisements according to specific constraints input by an advertiser (see Behr paragraphs 0048-0049), when an advertiser interface where an advertiser can upload advertising materials and parameters related to an ad campaign is known (see Hameen- Anttila paragraph 0093).
 
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	-Dictionary.com Average dated 11/7/22- teaches the definition of average includes typical, common, ordinary (see page 1)
	- Goodman et al. (United States Patent Application Publication Number: US 2006/0271425) teaches providing ads in applications running on a user device (see abstract) 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3682